DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on July 20, 2021 are in compliance with the provisions of 37 CFR 1.97, and have been considered by the examiner.

Duplicate Claims Warning
Applicant is advised that should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein the healthcare data derives from an electronic medical record" in lines 1-2 of claim 2.  However, there is insufficient antecedent basis for this limitation in the claims. See MPEP § 2173.05(e).  Healthcare data was not described in claim 2, nor was any healthcare data previously described in claim 1.  Examiner suggests that Applicant amend the limitation directed to “wherein the healthcare data derives from an electronic medical record” in lines 1-2 of claim 2 to “wherein the claim 2 will be interpreted and read the same as “wherein the claim 2 is rejected as being indefinite under 35 U.S.C. § 112(b).
Claims 3-6 also include a limitation directed to “healthcare data”, and are rejected under rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for similar reasons as the lack of antecedent basis rejection to claim 2 described above.  For examination purposes, the same suggestion and interpretation to amend the healthcare data limitation to patient data also applies to claims 3-6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”). 

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1-19 are directed to a method for determining drug dispensing consistency, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claim 20 is also directed to a method for determining drug dispensing consistency, which is also within one of the four statutory categories (i.e., a process). See id.

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: (1) Mathematical Concepts; (2) Certain Methods of Organizing Human Activity, and (3) Mental Processes. See MPEP § 2106.04(a).
Claims 1 and 20 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Specifically, independent claim 1 recites the following limitations:
A method for determining drug dispensing consistency, the method comprising:

ingesting patient data from at least one patient data provider, wherein the patient data includes at least one of drug toxicology data, metabolite data, patient-reported symptoms, and patient prescriptions;

enriching a data set by computing one or more relationships between the ingested patient data and previously ingested patient population data that includes at least one of drug toxicology data, metabolite data, patient-reported symptoms, and patient prescriptions, wherein at least one new enriched data element is created based on the determined one or more relationships;

transmitting the enriched data set to a machine learning module; and

using a machine learning module to analyze the enriched data set to determine if a patient metabolite reported in a toxicology test is consistent with a known patient prescription.

Similarly, independent claim 20 recites the following limitations:
A method for determining drug dispensing consistency, the method comprising:

ingesting, by a computing device, patient data from at least one patient data provider, wherein the patient data includes at least one of drug toxicology data, metabolite data, patient-reported symptoms, and patient prescriptions;

determining, by the computing device, one or more relationships between the ingested patient data and previously ingested patient population data that includes at least one of drug toxicology data, metabolite data, patient-reported symptoms, and patient prescriptions, wherein at least one new enriched data element is created based on the determined one or more relationships;

transmitting the at least one new data element to a raw data cluster;

storing the determined one or more relationships in a data store;

using a machine learning model to analyze data within the data store to determine the if detected metabolites are indicative of a potential adverse patient reaction; and

transmitting an alert to the at least one healthcare provider indicating the predicted potential adverse patient reaction.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., methods for a determining drug dispensing consistency, comprising: determining relationships between current patient data and previously collected patient data, and analyzing the data to determine if: (i) reported patient metabolite data is consistent with known patient prescriptions, or (ii) detected metabolites are indicative of a potential adverse patient reaction).  That is, other than reciting: (1) a machine learning module; (2) a computing device; and the steps of: (3) ingesting patient data from at least one patient data provider, wherein the patient data includes at least one of drug toxicology data, metabolite data, patient-reported symptoms, and patient prescriptions; (4) transmitting the enriched data set to a machine learning module/transmitting the at least one new data element to a raw data cluster; (5) storing the determined one or more relationships in a data store; and (6) transmitting an alert to the at least one healthcare provider indicating the predicted potential adverse patient reaction, the context of claims 1 and 20 encompasses concepts that are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., methods for a determining drug dispensing consistency, comprising: determining relationships between current patient data and previously collected patient data, and analyzing the data to determine if: (i) reported patient metabolite data is consistent with known patient prescriptions, or (ii) detected metabolites are indicative of a potential adverse patient reaction).
The aforementioned claim limitations described in claims 1 and 20 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) determining relationships between current patient data and previously collected patient data (i.e., a type of observation, evaluation, judgment, and/or opinion); (2) analyzing the data to determine if reported patient metabolite data is consistent with known patient prescriptions (i.e., a type of observation, evaluation, judgment, and/or opinion); and (3) analyzing the data to determine if detected metabolites are indicative of a potential adverse patient reaction (i.e., a type of observation, evaluation, judgment, and/or opinion).  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1 and 20 recite an abstract idea that falls within the Mental Processes category.
Furthermore, Examiner notes that dependent claims 2-19 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  Examiner notes that: (1) dependent claims 2-13 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 14-19 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  For example, claims 14-19 merely recite the type of data that is used to train the machine learning module or rules for determining the appropriateness of a treatment (i.e., these steps are deemed to be reasonably performed mentally or manually using a pen and paper, because they modify the data that is used for the observations, evaluations, judgments, and/or opinions).

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
In the present case, for independent claim 1, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method for determining drug dispensing consistency, the method comprising:

ingesting patient data from at least one patient data provider, wherein the patient data includes at least one of drug toxicology data, metabolite data, patient-reported symptoms, and patient prescriptions (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

enriching a data set by computing one or more relationships between the ingested patient data and previously ingested patient population data that includes at least one of drug toxicology data, metabolite data, patient-reported symptoms, and patient prescriptions, wherein at least one new enriched data element is created based on the determined one or more relationships;

transmitting the enriched data set to a machine learning module (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

using a machine learning module (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to analyze the enriched data set to determine if a patient metabolite reported in a toxicology test is consistent with a known patient prescription.

Similarly, independent claim 20 recites the following additional elements identified in bold below:
A method for determining drug dispensing consistency, the method comprising:

ingesting, by a computing device (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), patient data from at least one patient data provider, wherein the patient data includes at least one of drug toxicology data, metabolite data, patient-reported symptoms, and patient prescriptions (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

determining, by the computing device (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), one or more relationships between the ingested patient data and previously ingested patient population data that includes at least one of drug toxicology data, metabolite data, patient-reported symptoms, and patient prescriptions, wherein at least one new enriched data element is created based on the determined one or more relationships;

transmitting the at least one new data element to a raw data cluster (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

storing the determined one or more relationships in a data store adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of storing and retrieving information in memory, as evidenced by the Versata Dev. Grp., Inc. v. SAP Am., Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

using a machine learning model (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to analyze data within the data store to determine the if detected metabolites are indicative of a potential adverse patient reaction; and

transmitting an alert to the at least one healthcare provider indicating the predicted potential adverse patient reaction (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).


However, the recitation of these generic computer components and functions in claims 1 and 20 are recited at a high-level of generality (i.e., using generic machine learning and a computer to perform the abstract ideas of: determining drug dispensing consistency, comprising: determining relationships between current patient data and previously collected patient data, and analyzing the data to determine if: (i) reported patient metabolite data is consistent with known patient prescriptions, or (ii) detected metabolites are indicative of a potential adverse patient reaction), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the current invention implements the commonplace business methods of: (i) predicting if reported patient metabolite data is consistent with known patient prescriptions; and (ii) predicting if detected metabolites are indicative of a potential adverse patient reaction (i.e., the Examiner submits that the machine learning module, computing device, raw data cluster, and data store are merely a generic algorithmic model on a generic computing device which are used to perform the abstract existing processes of: (i) predicting if reported patient metabolite data is consistent with known patient prescriptions; and (ii) predicting if detected metabolites are indicative of a potential adverse patient reaction.); and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the current invention requires software components (i.e., the machine learning module) to perform the aforementioned abstract concepts of: (i) predicting if reported patient metabolite data is consistent with known patient prescriptions; and (ii) predicting if detected metabolites are indicative of a potential adverse patient reaction.
- The following is an example of an insignificant extra-solution activity (e.g., see MPEP § 2106.05(g)):
			- Example of Mere Data Gathering/Mere Data Outputting:
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the steps directed to ingesting the various medical data; transmitting the enriched data to the machine learning module/raw data cluster; and transmitting the alert to the at least one healthcare provider, described in claims 1 and 20, are necessary data gathering/outputting steps in order to practice the invention (i.e., transmitting the at least one new data element to the machine learning module is a necessary step in order to predict reported patient metabolite data is consistent with known patient prescriptions or the detected metabolites are indicative of a potential adverse patient reaction).
Thus, the additional elements in independent claims 1 and 20 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 14-19 do not recite any additional elements outside of those identified as being directed to the abstract idea described above.  Examiner notes that dependent claims 2-13 recite the following additional elements (in bold font below):
wherein the healthcare data derives from an electronic medical record (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 2);

wherein the healthcare data derives from a pharmacy database (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 3);

wherein the healthcare data derives from a laboratory database (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 4);

wherein the healthcare data derives from an insurer database (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 5);

wherein the healthcare data derives from a physician’s database (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 6);

wherein the machine learning module is configured to train a machine learned model that is leveraged by a test management system (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 7);

wherein the machine learning module is configured to train a machine learned model that is leveraged by a prescription monitoring system (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 8);

wherein the machine learning module is configured to train a machine learned neural network model (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 9); 

wherein the machine learned neural network is a recurrent neural network model (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 10);

wherein the machine learning module is configured to train a Bayesian model (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 11);

wherein the machine learning module is configured to train an artificial intelligence system (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 12); and

wherein the machine learning module is configured to train a rules-based recommendation system (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 13).

As such, the additional elements in dependent claims 2-13 are not indicative of integrating the judicial exception into a practical application.  Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, the additional elements in claims 1-20, when considered as a whole: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  Thus, claims 1-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application.

Step 2B of the 2019 Revised PEG  
Regarding Step 2B of the 2019 Revised PEG, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1-13 and 20 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the Examiner submits that the additional elements of claims 1-13 and 20, as recited, the machine learning module; computing device; raw data cluster; data store; electronic medical record; pharmacy database; laboratory database; insurer database; physician’s database; test management system; prescription management system; recurrent neural network model; Bayesian model; artificial intelligence system; rules-based recommendation system; and the steps of: “ingesting patient data from at least one patient data provider, wherein the patient data includes at least one of drug toxicology data, metabolite data, patient-reported symptoms, and patient prescriptions”; “transmitting the enriched data set to a machine learning module”/“transmitting the at least one new data element to a raw data cluster”; “storing the determined one or more relationships in a data store”; “transmitting an alert to the at least one healthcare provider indicating the predicted potential adverse patient reaction”; “train[ing] a machine learned model”; “train[ing] a machine learned neural network model; “train[ing] a Bayesian model”; “train[ing] an artificial intelligence system”; and “train[ing] a rules-based recommendation system”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
- In regard to the machine learning module; computing device; raw data cluster; data store; electronic medical record; pharmacy database; laboratory database; insurer database; physician’s database; test management system; prescription management system; recurrent neural network model; Bayesian model; artificial intelligence system; rules-based recommendation system; and the steps of: “train[ing] a machine learned model”; “train[ing] a machine learned neural network model; “train[ing] a Bayesian model”; “train[ing] an artificial intelligence system”; and “train[ing] a rules-based recommendation system” - Applicant generally describes these devices as being embodied by generic computer devices, such as “machine learning, fuzzy logic, neural networks, or any other suitable process for data handlings” (see paragraph [0282] of Applicant’s specification as filed on March 17, 2021); “healthcare databases, electronic medical records, state prescription drug monitoring programs (PDMPs), or any other suitable source of data” (see paragraph [0282] of Applicant’s specification as filed on March 17, 2021); and “a system or apparatus as part of or in relation to the machine, or as a computer program product embodied in a computer readable medium executing on one or more of the machines” (see paragraph [0341] of Applicant’s specification as filed on March 17, 2021).  These devices and software learning/analytical modules are generic computer components and functions which are old and well-known in the medical industry.  Therefore, Applicant’s disclosure shows that the machine learning module; computing device; raw data cluster; data store; electronic medical record; pharmacy database; laboratory database; insurer database; physician’s database; test management system; prescription management system; recurrent neural network model; Bayesian model; artificial intelligence system; rules-based recommendation system; and the steps of: “train[ing] a machine learned model”; “train[ing] a machine learned neural network model; “train[ing] a Bayesian model”; “train[ing] an artificial intelligence system”; and “train[ing] a rules-based recommendation system”, may be embodied by generic computer devices and functions which are old and well-known in the medical industry.
- Regarding the steps and features directed to: “ingesting patient data from at least one patient data provider, wherein the patient data includes at least one of drug toxicology data, metabolite data, patient-reported symptoms, and patient prescriptions”; “transmitting the enriched data set to a machine learning module”/“transmitting the at least one new data element to a raw data cluster”; “storing the determined one or more relationships in a data store”; and “transmitting an alert to the at least one healthcare provider indicating the predicted potential adverse patient reaction” - The following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “ingesting patient data from at least one patient data provider, wherein the patient data includes at least one of drug toxicology data, metabolite data, patient-reported symptoms, and patient prescriptions”; “transmitting the enriched data set to a machine learning module”/“transmitting the at least one new data element to a raw data cluster”; “transmitting an alert to the at least one healthcare provider indicating the predicted potential adverse patient reaction”, are similarly deemed to be well-understood, routine, and conventional activity in the field of generating medical predictions, because they also represent mere collection and transmission of data over a network (i.e., collecting and transmitting medical data over a network); and
	- Storing and retrieving information in memory, e.g., see Versata Dev. Grp., Inc. v. SAP Am., Inc. – the limitation directed to “storing the determined one or more relationships in a data store” is similarly deemed to be well-understood, routine, and conventional activity in the field of generating medical predictions, because it also represents the mere storage of information in a memory or database. 
Thus, taken alone, the additional elements of claims 1-13 and 20 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1-13 and 20 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 14-19 (which depend on claim 1 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 14-19 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claim 1.  Dependent claims 14-19 merely add limitations that further narrow the abstract idea described in independent claim 1.  Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Larson et al. (Pub. No. US 2005/0048666), in view of:
- Kurek et al. (Pub. No. US 2019/0214145).

Regarding claim 1,
		- Larson teaches:
		- a method for determining drug dispensing consistency, the method comprising (Larson, paragraph [0010]; Paragraph [0010] teaches a method for detecting and quantifying at least one metabolite in a biological sample having a test metabolite.  Paragraph [0011] teaches that one aspect of the present invention is to use the ratio between the test metabolite and reference metabolite to identify non-adherence to a prescribed medication regimen (i.e., the method is used for determining drug dispensing consistent).):
			- ingesting patient data from at least one patient data provider, wherein the patient data includes at least one of drug toxicology data, metabolite data, patient-reported symptoms, and patient prescriptions (Larson, paragraph [0050]; Paragraph [0050] teaches that the charts of patients receiving methadone treatment for either substance abuse or chronic pain over a three month time period were reviewed (i.e., ingesting patient data from at least one patient data provider, wherein the patient data includes patient-reported systems and patient prescriptions).  For inclusion in the study, the records were required to contain age, height and weight data, a specified methadone dosing regimen (i.e., the patient data includes patient prescriptions), and urine samples that included quantitative urine creatinine and EDDP: 2-ethylidene-1,5-dimethyl-3,3-diphenylpyrrolidone (methadone metabolite) levels (i.e., the patient data incudes metabolite data).  Paragraph [0050] further teaches that for consenting patients, in addition to the information listed above, any clinical notes relevant to patient drug regimen adherence or conditions expected to effect methadone metabolism were recorded.);
			- enriching a data set by computing one or more relationships between the ingested patient data and previously ingested patient population data that includes at least one of drug toxicology, metabolite data, patient-reported symptoms, and patient prescriptions, wherein at least one new enriched data element is created based on the determined one or more relationships (Larson, paragraph [0088]; Paragraph [0088] teaches that the patient information is then analyzed and compared against a metabolite specific normative database that graphically plots a patient’s actual data versus the normative data with confidence intervals via regression statistical analysis (i.e., generating an enriched data set by computing one or more relationships between the ingested patient data and previously ingested patient population data).);
			- transmitting the enriched data set to a computer program (similar to the limitation described in claim 1) (Larson, paragraph [0087]; Paragraph [0087] teaches that one skilled in the art would be able to enter patient-specific data (e.g., height, weight, age, sex, medication type, reported doses, GC-MS derived urine creatinine level, and drug metabolite urine level) into a computer-assisted product, such as a software program or a related data base; where the data would be compared to normative data for purposes of identifying aberrant drug use patterns in patients.); and
			- analyzing the enriched data set to determine if a patient metabolite reported in a toxicology test is consistent with a known patient prescription (Larson, paragraph [0088]; Paragraph [0088] teaches that a urine screen is performed utilizing GC-MS evaluation.  The metabolite of Kadian® (i.e., morphine) is present in her system, suggesting the patient has been taking at least some of the medication. Creatinine is also measured as part of the urine screen.  All of her relevant patient information (i.e., age, sex, height, weight, urine morphine level, urine creatinine level, and number of reported Kadian® doses taken over the past two days--4 doses at 100 mg) are input into the computer program or related database.  The patient information is then analyzed and compared against a metabolite specific normative database that graphically plots a patient’s actual data versus the normative data with confidence intervals via regression statistical analysis (i.e., analyzing the enriched data set).  From this graph it can be observed that the patient’s level is inconsistent with her report of 4 doses over the past 48 hours (i.e., determining whether the patient’s metabolite is consistent with a known patient prescription).  Her dose is suggestive of substantially more medication taken over the time period (i.e., determining whether the patient’s metabolite is consistent with a known patient prescription).  Although, her pills were counted and were consistent with her prescriptions within the pain clinic, a pharmacy check identified that the patient has been receiving MS Contin® 75 mg per every 8 hours from another source and had likely been taking it in combination with the Kadian® 100 mg every 12 hours (i.e., determining whether the patient’s metabolite is consistent with a known patient prescription).).
		- While Larson teaches a method, comprising: (1) “transmitting the enriched data set to a computer program” (see Larson, paragraph [0087] and analysis above); and (2) “analyzing the enriched data set to determine if a patient metabolite reported in a toxicology test is consistent with a known patient prescription” (see Larson, paragraph [0088] and analysis above): Larson does not explicitly teach a method, comprising:
			- transmitting the enriched data set to a machine learning module (emphasis added); and
			- using a machine learning module (emphasis added) to analyze the enriched data set.
		- However, in analogous art of systems and methods for capturing and analyzing relationships between patient metabolic and treatment data, Kurek teaches a method, comprising:
			- transmitting the enriched data set to a machine learning module (Kurek, paragraph [0065]; Paragraph [0065] teaches that the artificial intelligence methods, machine learning methods, deep learning methods, or neural network methods may be used to generate fingerprints for patient cohorts in the knowledge base tables.  In some embodiments, the method may include training a machine learning algorithm or neural net on three tables: (1) medical indications and known metabolite profile and relevance of treatment; (2) patient drug treatment timeline metabolite tables; and (3) cultivar or source tables mapping cultivar (or strain) to known metabolites; and (4) plant contaminants table listing potential chemical (e.g., insecticides, fungicides, metals) or biological contaminants (e.g., bacteria, fungi) (i.e., transmitting the enriched data set to a machine learning module).); and
			- using a machine learning module to analyze the enriched data set (Kurek, paragraph [0066]; Paragraph [0066] teaches that some embodiments may include patient screening for determining appropriate cultivar and dosage including: collecting metabolite data from patient X (either one-time post dosing) or multiple hits before and post-dosing; generating patient metabolite fingerprint (optional); screening patient fingerprint or raw data against Knowledge Base using the machine learning or neural net model; deriving best matches for patient X metabolite pattern against current patient knowledge base (i.e., using the machine learning to analyze the enriched data set); and recommending cultivar and dosage.  Paragraph [0066] teaches that these features are beneficial for determining appropriate dosage of a medication.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for capturing and analyzing relationships between patient metabolic and treatment data at the time of the effective filing date of the claimed invention to modify the method for identifying non-adherence to a prescribed medication regimen taught by Larson, to incorporate steps and features directed to (i) transmitting patient metabolic and toxicology data to a machine learning model; and (ii) using the machine learning model to analyze the data, as taught by Kurek, in order to determine appropriate dosage of a medication. See Kurek, paragraph [0066]; see also MPEP § 2143 G.

Regarding claim 9,
	- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 1 (which claim 9 depends on), as described above.
	- Kurek further teaches a method, wherein:
		- the machine learning module is configured to train a machine learned neural network model (Kurek, paragraphs [0013] and [0046]; Paragraph [0013] teaches that the model is trained on a knowledge database that combines medical indications, metabolite tables, and cultivar source information.  Paragraph [0046] teaches that machine learning methods may include artificial neural networks.).
The motivation and rationale for modifying the method for identifying non-adherence to a prescribed medication regimen taught by Larson, in view of Kurek, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 10,
	- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 9 (which claim 10 depends on), as described above.
	- Kurek further teaches a method, wherein:
		- the machine learned neural network model is a recurrent neural network model (Kurek, paragraph [0046]; Paragraph [0046] teaches that machine learning methods may include recurrent neural networks.).
The motivation and rationale for modifying the method for identifying non-adherence to a prescribed medication regimen taught by Larson, in view of Kurek, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 11,
	- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 1 (which claim 11 depends on), as described above.
	- Kurek further teaches a method, wherein:
		- the machine learning module is configured to train a Bayesian model (Kurek, paragraphs [0013] and [0046]; Paragraph [0013] teaches that the model is trained on a knowledge database that combines medical indications, metabolite tables, and cultivar source information.  Paragraph [0046] teaches that machine learning methods may include Bayesian networks.).
The motivation and rationale for modifying the method for identifying non-adherence to a prescribed medication regimen taught by Larson, in view of Kurek, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 12,
	- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 1 (which claim 12 depends on), as described above.
	- Kurek further teaches a method, wherein:
		- the machine learning module is configured to train an artificial intelligence system (Kurek, paragraphs [0010] and [0013]; Paragraph [0013] teaches that the model is trained on a knowledge database that combines medical indications, metabolite tables, and cultivar source information.  Paragraph [0010] teaches that the system is built using an artificial intelligence machine learning, neural network, or fuzzy logic algorithm, or other method, to build a model of the data in the database.).
The motivation and rationale for modifying the method for identifying non-adherence to a prescribed medication regimen taught by Larson, in view of Kurek, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 13,
	- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 1 (which claim 13 depends on), as described above.
	- Kurek further teaches a method, wherein:
		- the machine learning module is configured to train rules-based recommendation system (Kurek, paragraphs [0013], [0062], and [0063]; Paragraph [0013] teaches that the model is trained on a knowledge database that combines medical indications, metabolite tables, and cultivar source information.  Paragraph [0062] teaches that Figure 3 illustrates a processing overview of the cultivar recommendation engine (i.e., a rules-based recommendation engine).  Paragraph [0063] teaches that Figure 4 illustrates a processing overview of the dosage recommendation engine (i.e., a rules-based recommendation engine).).
The motivation and rationale for modifying the method for identifying non-adherence to a prescribed medication regimen taught by Larson, in view of Kurek, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 14,
	- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 13 (which claim 14 depends on), as described above.
	- Kurek further teaches a method, wherein:
		- the rules-based recommendation system includes rules for determining the appropriateness of a treatment (Kurek, paragraph [0066]; Paragraph [0066] teaches that some embodiments may include patient screening for determining appropriate cultivar and dosage (i.e., determining the appropriateness of a treatment) including: collecting metabolite data from patient X (either one-time post dosing) or multiple hits before and post-dosing; generating patient metabolite fingerprint (optional); screening patient fingerprint or raw data against Knowledge Base using the machine learning or neural net model; deriving best matches for patient X metabolite pattern against current patient knowledge base; and recommending cultivar and dosage (i.e., rules for determining the appropriateness of a treatment).).
The motivation and rationale for modifying the method for identifying non-adherence to a prescribed medication regimen taught by Larson, in view of Kurek, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 2-6, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Larson et al. (Pub. No. US 2005/0048666), as modified in view of Kurek et al. (Pub. No. US 2019/0214145), as applied to claim 1 above, and further in view of:
- Vishnubhatla et al. (Pub. No. US 2012/0303388).

Regarding claim 2,
		- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
	- The combination of: Larson, as modified in view of Kurek, does not explicitly teach a method, wherein:
		- the healthcare data derives from an electronic medical record.
	- However, in analogous art of medical prediction systems and methods, Vishnubhatla teaches a method, wherein:
		- However, in analogous art of medical prediction systems and methods, Vishnubhatla teaches a method, wherein:
			- the healthcare data derives from an electronic medical record (Vishnubhatla, paragraphs [0046], [0053], and [0081]; Paragraph [0053] teaches that the data repository may be an enhanced electronic health record of the patient (i.e., the healthcare data derives from an electronic medical record).  Paragraph [0081] teaches that the exemplary medical event data being carried over the backbone 103 may include information from any of the facilities depicted in FIG. 1 including, without limitation, electronic medical record repositories (i.e., the healthcare data derives from an electronic medical record).  Paragraph [0046] teaches that this feature is beneficial for integrating data of a medically-related event into a data repository in real-time.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to further modify the method for identifying non-adherence to a prescribed medication regimen taught by Larson, as modified in view of Kurek, to incorporate a step and feature directed to collecting medically-related event data from an enhanced electronic health record, as taught by Vishnubhatla, in order to integrate data of a medically-related event into a data repository in real-time. See Vishnubhatla, paragraph [0046]; see also MPEP § 2143 G.

Regarding claim 3,
		- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 1 (which claim 3 depends on), as described above.
	- The combination of: Larson, as modified in view of Kurek, does not explicitly teach a method, wherein:
		- the healthcare data derives from a pharmacy database.
		- However, in analogous art of medical prediction systems and methods, Vishnubhatla teaches a method, wherein:
			- the healthcare data derives from a pharmacy database (Vishnubhatla, paragraphs [0046] and [0108]; Paragraph [0080] teaches that referring to FIG.1, various facilities may be included in the HPDMA 100 including a medical prescription (RX) validation and selection facility 102 (alternatively referred to as a medication management facility), an RX delivery facility 108 (note items 102, 104, and 108 may collectively be referred to as a prescription management facility 106), and a prescription administration facility 110 (also referred to herein as a medication administration facility (i.e., examples of the healthcare data deriving from a pharmacy database).  Paragraph [0108] teaches that the insurance and payments facility 138 may obtain the information associated with unused medication from the E-EHR facility 118 to revise the billing accordingly.  The pharmacy inventory status (i.e., a pharmacy database) may also be updated with information regarding the unused medication and the unused medication may be returned back to the pharmacy or destroyed (i.e., the healthcare data derives from a pharmacy database).  Paragraph [0046] teaches that this feature is beneficial for integrating data of a medically-related event into a data repository in real-time.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to further modify the method for identifying non-adherence to a prescribed medication regimen taught by Larson, as modified in view of Kurek, to incorporate a step and feature directed to collecting medically-related event data from a pharmacy database, as taught by Vishnubhatla, in order to integrate data of a medically-related event into a data repository in real-time. See Vishnubhatla, paragraph [0046]; see also MPEP § 2143 G.

Regarding claim 4,
		- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 1 (which claim 4 depends on), as described above.
	- The combination of: Larson, as modified in view of Kurek, does not explicitly teach a method, wherein:
		- the healthcare data derives from a laboratory database.
		- However, in analogous art of medical prediction systems and methods, Vishnubhatla teaches a method, wherein:
			- the healthcare data derives from a laboratory database (Vishnubhatla, paragraphs [0046], [0080], and [0081]; Paragraph [0080] teaches that referring to FIG.1, various facilities may be included in the HPDMA 100 including a labs and imaging facility 134 (i.e., the healthcare data derives from a laboratory database).  Paragraph [0081] teaches that the exemplary medical event data being carried over the backbone 103 may include information from any of the facilities depicted in FIG. 1 including, without limitation, laboratory and imaging centers (i.e., the healthcare data derives from a laboratory database).  Paragraph [0046] teaches that this feature is beneficial for integrating data of a medically-related event into a data repository in real-time.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to further modify the method for identifying non-adherence to a prescribed medication regimen taught by Larson, as modified in view of Kurek, to incorporate a step and feature directed to collecting medically-related event data from a laboratory and imaging facility database, as taught by Vishnubhatla, in order to integrate data of a medically-related event into a data repository in real-time. See Vishnubhatla, paragraph [0046]; see also MPEP § 2143 G.

Regarding claim 5,
		- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
	- The combination of: Larson, as modified in view of Kurek, does not explicitly teach a method, wherein:
		- the healthcare data derives from an insurer database.
		- However, in analogous art of medical prediction systems and methods, Vishnubhatla teaches a method, wherein:
			- the healthcare data derives from an insurer database (Vishnubhatla, paragraphs [0046], [0080], and [0081]; Paragraph [0080] teaches that referring to FIG.1, various facilities may be included in the HPDMA 100 including an insurance and payments facility 138 (i.e., the healthcare data derives from an insurer database).  Paragraph [0081] teaches that the exemplary medical event data being carried over the backbone 103 may include information from any of the facilities depicted in FIG. 1 including, without limitation, insurance and payments units (i.e., the healthcare data derives from an insurer database).  Paragraph [0046] teaches that this feature is beneficial for integrating data of a medically-related event into a data repository in real-time.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to further modify the method for identifying non-adherence to a prescribed medication regimen taught by Larson, as modified in view of Kurek, to incorporate a step and feature directed to collecting medically-related event data from an insurance and payments facility database, as taught by Vishnubhatla, in order to integrate data of a medically-related event into a data repository in real-time. See Vishnubhatla, paragraph [0046]; see also MPEP § 2143 G.

Regarding claim 6,
		- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 1 (which claim 6 depends on), as described above.
	- The combination of: Larson, as modified in view of Kurek, does not explicitly teach a method, wherein:
		- the healthcare data derives from a physician’s database.
		- However, in analogous art of medical prediction systems and methods, Vishnubhatla teaches a method, wherein:
			- the healthcare data derives from a physician’s database (Vishnubhatla, paragraphs [0046], [0081], and [0203]; Paragraph [0081] teaches that the exemplary medical event data being carried over the backbone 103 may include information from any of the facilities depicted in FIG. 1 including, without limitation, healthcare facilities (i.e., the healthcare data derives from a physician’s database).  Paragraph [0203] also teaches that new prescription information (e.g., received from a physician's hand-held prescribing unit) (i.e., the healthcare data derives from a physician’s database) may indicate use of a particular drug.  Paragraph [0046] teaches that this feature is beneficial for integrating data of a medically-related event into a data repository in real-time.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to further modify the method for identifying non-adherence to a prescribed medication regimen taught by Larson, as modified in view of Kurek, to incorporate a step and feature directed to collecting medically-related event data from a healthcare facility’s database or a physician’s hand-held prescribing device, as taught by Vishnubhatla, in order to integrate data of a medically-related event into a data repository in real-time. See Vishnubhatla, paragraph [0046]; see also MPEP § 2143 G.

Regarding claim 8,
	- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 1 (which claim 8 depends on), as described above.
	- The combination of: Larson, as modified in view of Kurek, does not explicitly teach a method, wherein:
		- the machine learning module is configured to train a machine learned model that is leveraged by a prescription monitoring system.
		- However, in analogous art of medical prediction systems and methods, Vishnubhatla teaches a method, wherein:
			- the machine learning module is configured to train a machine learned model that is leveraged by a prescription monitoring system (Vishnubhatla, paragraphs [0046] and [0092]; Paragraph [0092] teaches that the generation of this information may be automatic and may be assembled from information received at the prescription management facility 106 (i.e., a prescription monitoring system), such as the information received from the prescribing facility 154.  Further, the information may be prepared for use by the marking machine in the prescription management facility 106 (i.e., the machine learning model is leveraged by the prescription monitoring system) and the information may include data received from the E-EHR/E-EMR facility 118.  Paragraph [0046] teaches that this feature is beneficial for integrating data of a medically-related event into a data repository in real-time.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to further modify the method for identifying non-adherence to a prescribed medication regimen taught by Larson, as modified in view of Kurek, to incorporate a step and feature directed to training a machine learning model in a prescription management facility, as taught by Vishnubhatla, in order to integrate data of a medically-related event into a data repository in real-time. See Vishnubhatla, paragraph [0046]; see also MPEP § 2143 G.

Regarding claims 16 and 17,
	- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 13 (which claims 16 and 17 individually depend on), as described above.
	- The combination of: Larson, as modified in view of Kurek, does not explicitly teach a method, wherein:
		- the configuration of the machine learning module to train a rules-based recommendation system includes using training data from a prescription medication data set (as described in claims 16 and 17).
	- However, in analogous art of medical prediction systems and methods, Vishnubhatla teaches a method, wherein:
		- the configuration of the machine learning module to train a rules-based recommendation system includes using training data from a prescription medication data set (as described in claims 16 and 17) (Vishnubhatla, paragraph [0123]; Paragraph [0123] teaches that the analytic workbench facility may utilize learning to train suitable techniques for optimum prediction.  The prediction of a future outcome based in part on an earlier outcome may be an integral part of the analytic workbench facility.  In this regard, the analytic workbench facility may extrapolate data to identify future events associated with the patient and raise an alert to doctors about these future events.  For example, outcomes for a plurality of patients experiencing a range of symptoms who have been administered a drug (i.e., a prescription medication data set) may be used to predict an outcome of a patient with similar symptoms who may be prescribed a similar drug (i.e., the machine learning module trains the machine learning model using training data from a prescription medication data set).  Paragraph [0123] teaches that this feature is beneficial for predicting a plurality of patients experiencing a range of symptoms who have been administered a similar drug.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to further modify the method for identifying non-adherence to a prescribed medication regimen taught by Larson, as modified in view of Kurek, to incorporate a step and feature directed to train a prediction model on patient outcome data from several patients who have been administered a drug, as taught by Vishnubhatla, in order to predict an outcome of a patient with similar symptoms who may be prescribed a similar drug. See Vishnubhatla, paragraph [0123]; see also MPEP § 2143 G.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Larson et al. (Pub. No. US 2005/0048666), as modified in view of Kurek et al. (Pub. No. US 2019/0214145), as applied to claim 1 above, and further in view of:
- Ligon (Pub. No. US 2017/0308652).

Regarding claim 7,
		- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 1 (which claim 7 depends on), as described above.
	- The combination of: Larson, as modified in view of Kurek, does not explicitly teach a method, wherein:
		- the machine learning module is configured to train a machine learned model that is leveraged by a test management system.
		- However, in analogous art of medical prescription systems and methods, Ligon teaches a method, wherein:
			- the machine learning module is configured to train a machine learned model that is leveraged by a test management system (Ligon, paragraphs [0020], [0035], and [0047];  Paragraph [0020] teaches that the predictive model training portion 210 may be used to train a predictive model to accurately generate propensity to deny scores (i.e., the machine learning model is trained).  Paragraph [0047] teaches that the data storage 614 may store one or more operating systems (O/S) 616; one or more database management systems (DBMS) (i.e., a test management system).  Paragraph [0035] teaches that this feature is beneficial for embedding data into a case management and electronic medical record user interfaces.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prescription systems and methods at the time of the effective filing date of the claimed invention to further modify the method for identifying non-adherence to a prescribed medication regimen taught by Larson, as modified in view of Kurek, to incorporate a step and feature directed to train a predictive model on one or more database management systems, as taught by Ligon, in order to embed data into a case management and electronic medical record user interfaces. See Ligon, paragraph [0035]; see also MPEP § 2143 G.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Larson et al. (Pub. No. US 2005/0048666), as modified in view of Kurek et al. (Pub. No. US 2019/0214145), as applied to claim 14 above, and further in view of:
- Sharma (Pub. No. US 2016/0243359).

Regarding claim 15,
	- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 14 (which claim 15 depends on), as described above.
	- The combination of: Larson, as modified in view of Kurek, does not explicitly teach a method, wherein:
		- the rules-based recommendation system includes rules for determining the appropriateness of a treatment.
	- However, in analogous art of medical systems and methods, Sharma teaches a method, wherein:
		- the treatment is a prescription medication (Sharma, paragraph [0093]; Paragraph [0093] teaches that the algorithm with access to wider patient database comprising above information, can have the ability to compare the pain symptoms or diagnosis or profile or demographics of the patient to be treated with those in the database and thereby identify the best possible prescription(s) or dosage of physical medicine (i.e., the treatment is a prescription medication).  Paragraph [0093] teaches that this feature is beneficial for identifying and administering therapy that can lead to efficacious therapy.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the method for identifying non-adherence to a prescribed medication regimen taught by Larson, as modified in view of Kurek, to incorporate a step and feature directed to identifying the best prescriptions or dosage of physical medicine for a patient, as taught by Sharma, in order to identify and administer therapy that can lead to efficacious therapy. See Sharma, paragraph [0093]; see also MPEP § 2143 G.

Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Larson et al. (Pub. No. US 2005/0048666), as modified in view of Kurek et al. (Pub. No. US 2019/0214145), as applied to claim 13 above, and further in view of:
- Costello et al. (Pub. No. US 2019/0005187).

Regarding claim 18,
	- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 13 (which claim 18 depends on), as described above.
	- The combination of: Larson, as modified in view of Kurek, does not explicitly teach a method, wherein:
		- the configuration of the machine learning module to train a rules-based recommendation system includes using training data from a prescription medication metabolization data set.
	- However, in analogous art of systems and methods for determining metabolic pathway dynamics, Costello teaches a method, wherein:
		- the configuration of the machine learning module to train a rules-based recommendation system includes using training data from a prescription medication metabolization data set (Costello, paragraph [0006]; Paragraph [0006] teaches systems and methods for determining metabolic pathway dynamics using time-series multiomics data.  In one example, the method includes: receiving time-series multiomics data comprising time-series metabolomics data associated a metabolic pathway and time-series proteomics data associated with the metabolic pathway (i.e., the training data includes a prescription medication metabolization data set).  Paragraph [0006] teaches that this feature is beneficial for simulating a virtual strain of an organism using the metabolic pathway dynamics model.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for determining metabolic pathway dynamics at the time of the effective filing date of the claimed invention to further modify the method for identifying non-adherence to a prescribed medication regimen taught by Larson, as modified in view of Kurek, to incorporate a step and feature directed to using metabolic pathway dynamic data, as taught by Costello, in order to simulate a virtual strain of an organism using the metabolic pathway dynamics model. See Costello, paragraph [0006]; see also MPEP § 2143 G.

Regarding claim 19,
	- The combination of: Larson, as modified in view of Kurek, teaches the limitations of claim 13 (which claim 19 depends on), as described above.
	- The combination of: Larson, as modified in view of Kurek, does not explicitly teach a method, wherein:
		- the prescription medication metabolization data set includes time-series data on prescription drug metabolism over a specified time period.
	- However, in analogous art of systems and methods for determining metabolic pathway dynamics, Costello teaches a method, wherein:
		- the prescription medication metabolization data set includes time-series data on prescription drug metabolism over a specified time period (Costello, paragraph [0006]; Paragraph [0006] teaches systems and methods for determining metabolic pathway dynamics using time-series multiomics data.  In one example, the method includes: receiving time-series multiomics data comprising time-series metabolomics data associated a metabolic pathway and time-series proteomics data associated with the metabolic pathway (i.e., the prescription medication metabolization data set includes time-series data on prescription drug metabolism over a specified time period).  Paragraph [0006] teaches that this feature is beneficial for simulating a virtual strain of an organism using the metabolic pathway dynamics model.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for determining metabolic pathway dynamics at the time of the effective filing date of the claimed invention to further modify the method for identifying non-adherence to a prescribed medication regimen taught by Larson, as modified in view of Kurek, to incorporate a step and feature directed to using metabolic pathway dynamic data, as taught by Costello, in order to simulate a virtual strain of an organism using the metabolic pathway dynamics model. See Costello, paragraph [0006]; see also MPEP § 2143 G.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Larson et al. (Pub. No. US 2005/0048666), in view of:
- Meltzer et al. (Pub. No. US 2014/0357961); and
- Farooq et al. (Pub. No. US 2011/0295621).

Regarding claim 20,
		- Larson teaches:
		- a method for determining drug dispensing consistency, the method comprising (Larson, paragraph [0010]; Paragraph [0010] teaches a method for detecting and quantifying at least one metabolite in a biological sample having a test metabolite.  Paragraph [0011] teaches that one aspect of the present invention is to use the ratio between the test metabolite and reference metabolite to identify non-adherence to a prescribed medication regimen (i.e., the method is used for determining drug dispensing consistent).):
			- ingesting, by a computing device, patient data from at least one patient data provider, wherein the patient data includes at least one of drug toxicology data, metabolite data, patient-reported symptoms, and patient prescriptions (Larson, paragraph [0050]; Paragraph [0050] teaches that the charts of patients receiving methadone treatment for either substance abuse or chronic pain over a three month time period were reviewed (i.e., ingesting patient data from at least one patient data provider, wherein the patient data includes patient-reported systems and patient prescriptions).  For inclusion in the study, the records were required to contain age, height and weight data, a specified methadone dosing regimen (i.e., the patient data includes patient prescriptions), and urine samples that included quantitative urine creatinine and EDDP: 2-ethylidene-1,5-dimethyl-3,3-diphenylpyrrolidone (methadone metabolite) levels (i.e., the patient data incudes metabolite data).  Paragraph [0050] further teaches that for consenting patients, in addition to the information listed above, any clinical notes relevant to patient drug regimen adherence or conditions expected to effect methadone metabolism were recorded.);
			- determining, by the computing device, one or more relationships between the ingested patient data and previously ingested patient population data that includes at least one of drug toxicology, metabolite data, patient-reported symptoms, and patient prescriptions, wherein at least one new enriched data element is created based on the determined one or more relationships (Larson, paragraph [0088]; Paragraph [0088] teaches that the patient information is then analyzed and compared against a metabolite specific normative database that graphically plots a patient’s actual data versus the normative data with confidence intervals via regression statistical analysis (i.e., determining one or more relationships between the ingested patient data and previously ingested patient population data in order to create at least one new enriched data element based on the determined one or more relationships).); and
			- transmitting the enriched data set to a computer program (similar to the limitation described in claim 20) (Larson, paragraph [0087]; Paragraph [0087] teaches that one skilled in the art would be able to enter patient-specific data (e.g., height, weight, age, sex, medication type, reported doses, GC-MS derived urine creatinine level, and drug metabolite urine level) into a computer-assisted product, such as a software program or a related data base; where the data would be compared to normative data for purposes of identifying aberrant drug use patterns in patients.).
		- While Larson teaches a method, comprising transmitting the enriched data set to a computer program” (see Larson, paragraph [0087] and analysis above): Larson does not explicitly teach a method, comprising:
			- transmitting the at least one new data element to a raw data cluster (emphasis added);
			- storing the determined one or more relationships in a data store;
			- using a machine learning module to analyze the data within the data store to determine if detected metabolites are indicative of a potential adverse patient reaction; and
- transmitting an alert to the at least one healthcare provider indicating the predicted potential patient adverse reaction.
		- However, in analogous art of healthcare management systems and methods, Meltzer teaches a method, comprising:
			- transmitting the at least one new data element to a raw data cluster (Meltzer, paragraph [0076]; Paragraph [0076] teaches that the data services 550 comprise a plurality of data stores and can be implemented in a Hadoop cluster (i.e., transmitting the data to a raw data cluster) or in any other storage configuration as may be appropriate to a given implementation.); and
			- storing the determined one or more relationships in a data store (Meltzer, paragraphs [0068] and [0076]; Paragraph [0068] teaches that AD, PD and/or correlation data, can be stored at any stage of the method (i.e., storing the determined relationships in a data store).  Paragraph [0076] teaches that these features are beneficial for receiving anonymized data, storing this data, and making this data available to multiple resources having authorization to access it.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare management systems and methods at the time of the effective filing date of the claimed invention to modify the method for identifying non-adherence to a prescribed medication regimen taught by Larson, to incorporate steps and features directed to (i) transmitting data to data cluster; and (ii) storing the data in a data store, as taught by Meltzer, in order to receive anonymized data, store this data, and make this data available to multiple resources having authorization to access it. See Meltzer, paragraph [0076]; see also MPEP § 2143 G.
- Further, in analogous art of healthcare information systems and methods for predicting and preventing adverse events, Farooq teaches a method, comprising:
			- using a machine learning module to analyze the data within the data store to determine if detected metabolites are indicative of a potential adverse patient reaction (Farooq, paragraph [0092]; Paragraph [0092] teaches that the processor 102 is configured to learn a classifier, such as creating a predictor of the adverse event from training data, to mine the electronic medical record of the patient or patients, and/or to apply a machine-learnt classifier to predict the probability of the adverse event.); and
			- transmitting an alert to the at least one healthcare provider indicating the predicted potential patient adverse reaction (Farooq, paragraphs [0066] and [0067]; Paragraph [0066] teaches that an alert is generated based on the comparing of the probability to the threshold or thresholds. The alert is generated before arrival of the patient, during the patient stay, at the time of discharge (e.g., when a medical professional is preparing discharge papers), or other times.  For example, an alert about the risk of acquiring the infection during a patient stay of the patient at the hospital is output (i.e., generating an alert indicating a predicted potential patient adverse reaction).  Paragraph [0067] teaches that the alert is sent via text, email, voice mail, voice response, or network notification. The alert indicates the level of risk of the adverse event, allowing mitigation when desired or appropriate. The alert is sent to the patient, family member, treating physician, nurse, primary care physician, and/or other medical professional (i.e., transmitting an alert to the at least one healthcare provider indicating the predicted potential patient adverse reaction).  Paragraph [0067] teaches that these features are beneficial for helping determine changes in workflow to reduce the risk of adverse event for other patients, and/or take actions to reduce the risk for the patient for which the alert was generated.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information systems and methods for predicting and preventing adverse events at the time of the effective filing date of the claimed invention to further modify the method for identifying non-adherence to a prescribed medication regimen taught by Larson, as modified in view of Meltzer, to incorporate steps and features directed to (i) using a machine learning model to analyze patient data and predict the probability of the adverse event; and (ii) send an alert indicating the level of risk of the adverse event to a treating physician, nurse, primary care physician, and/or other medical professional, as taught by Farooq, in order to help determine changes in workflow to reduce the risk of adverse event for other patients, and/or take actions to reduce the risk for the patient for which the alert was generated. See Farooq, paragraph [0067]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686